Citation Nr: 1242339	
Decision Date: 12/11/12    Archive Date: 12/20/12

DOCKET NO.  04-27 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to an initial evaluation in excess of 40 percent for lumbar spine spondylosis at L4 and spondylolisthesis L4-5.  


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from June 1991 to June 1995 and from August 1996 to November 2001.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2001 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  That decision granted service connection for lumbar spine spondylosis at L4 and spondylolisthesis L4-5 and assigned a 10 percent disability effective from November 2, 2001.  The Veteran appealed that decision, and the case was referred to the Board for appellate review.

During the pendency of the appeal, a rating decision dated in May 2009 increased the Veteran's disability evaluation for his lumbar spine disability to 40 percent effective from November 2, 2001.  However, applicable law mandates that when a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).  

In May 2011, the Board remanded the listed issue for additional development.  The case has since been returned to the Board.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Various development actions were requested and accomplished pursuant to the May 2011 remand.  In September 2012, the AMC issued a supplemental statement of the case (SSOC) addressing entitlement to an initial evaluation greater than 40 percent for the service-connected lumbar spine disability.  This document was sent to an address in Maine, but it was subsequently returned as not deliverable as addressed and unable to be forwarded.  

A review of the claims folder shows that the AMC had sent a development letter to the Veteran in January 2012 at an address in Colorado.  Additionally, the VA examination request lists a Colorado address, and the February 2012 examination was conducted at the VA Medical Center in Denver, Colorado. Thus, it appears that the AMC may have used the incorrect address when mailing the Veteran copy of the SSOC, which would have precluded him from having an opportunity to respond.  Accordingly, in an effort to ensure due process, another remand is required so that the September 2012 SSOC can be resent to the correct address.  

VA records were last associated with the Virtual VA folder in January 2012.  As this case is already being remanded, any additional relevant VA records should be obtained.  See 38 C.F.R. § 3.159(c)(2) (2012).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should verify the Veteran's current mailing address and resend the September 2012 supplemental statement of the case.

2.  The AMC/RO should request relevant treatment records from the VA Medical Center in Denver, Colorado, to include any associated outpatient clinics, for the period since January 2012.  All records obtained should be associated with the claims file or the appellant's Virtual VA eFolder.  If the AMC/RO cannot locate any Federal records requested herein, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AMC/RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.

3.  Upon completion of the above requested development and any additional development deemed appropriate, the AMC/RO must readjudicate the issue of entitlement to an initial evaluation in excess of 40 percent for lumbar spine spondylosis at L4 and spondylolisthesis L4-5.  All applicable laws and regulations should be considered.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JESSICA J. WILLS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


